Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-10, 12, 13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (U.S. Pub No. 2020/0221369 A1) in view of Lindheimer et al. (U.S. Pub No. 2020/0187092 A1).


1. Adjakple teaches a method for access control barring, comprising: notifying, by an access stratum (AS), a non-access stratum (NAS) of an access attempt triggered by the AS [par 0210, a method used to perform access control for UEs in RRC_IDLE mode may comprise: receiving, at an Access Stratum (AS) of a user equipment and from a Radio Access Network (RAN), access barring information; receiving, at a Non- Access Stratum (NAS) of the user equipment, an access trigger, wherein the access trigger causes the user equipment to initiate an access attempt]; determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a
cause value corresponding to the access attempt [par 0210, determining, at the NAS of the user equipment, an access category associated with the access attempt by the user equipment; sending, from the NAS of the user equipment to the AS of the user equipment, an NAS message associated with the access attempt and an indication of the determined access category]; and notifying, by the NAS stratum, the AS stratum of the access category and the cause value corresponding to the access attempt [par 0210, 0235, determining, at the AS of the user equipment and based at least on the determined access category and the access barring information, whether an access attempt for this access category is barred; and executing, based on determining that the access attempt is not barred, a Radio Resource Control (RRC) connection establishment procedure. The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet].
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3), the determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a cause value corresponding to the access attempt comprises: determining, by the NAS stratum, a first access category corresponding to the access attempt, and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category.
 	In an analogous art Lindheimer show wherein in a case of extending a length of message 3 (MSG3) [par 0096, In addition, the system information may also include details on what format that should be used for msg3, in particular an explicit or implicit indication of what code-length to use for access category], the determining, by the NAS stratum, an access category corresponding to the access attempt [par 0097,  the UE determines, based on the event and on rules for determining access category, for example as received over NAS, according to FIG. 2 above. If no rules are available, the UE may map the event according to standardized rules and to standardized access categories], and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category [par 0102, 0122,  if information that indicates expected RRC Connection Request, Resume Request, or other equivalent msg3 format (for example related to how many bits that should be used for access category signaling in msg3), the UE will format msg3 according to this indication. If msg2 includes information that indicates that signaling access category in msg3 should be done with, e.g., 5 bits, the UE will format the information field/codeword for access category to be 5 bits. Other values may be used as appropriate. Part 1 is used for pre-defined or standardized access categories. The value of N may, for example, be influenced by how many values are defined for standardized access categories (a value which is typically fixed). For instance, if there are 8 defined values for standardized access categories, 3 bits would be needed for N. With 64 defined values, 6 bits would be needed for N].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.


3. Adjakple and Lindheimer illustrate the method of claim 1,  Adjakple fail to show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
 	In an analogous art Lindheimer show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt [par 0117, 0118, According to particular embodiments, the system information may include an explicit indication of a number of bits to be reserved. According to alternative embodiments, the system information may include an implicit indication of the number of bits to be reserved. Either way, the indication may provide for the bits to be divided into at least two parts (e.g., M bits+N bits).  According to particular embodiments, the first part of the access category information element may comprise N bits and the second part may comprise M bits, where M and N are integers. . For example, if a particular event or category (e.g., “Public Emergency calls (text/data/sms/mms/voice)”) is predefined or standardized to always be mapped to access category ID number 4, it will not matter if the information element/codeword for access category is 3 bits long or 7 bits long (or any other value)this access category would always be coded to be ID number 4].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.

4. Adjakle and Lindheimer creates the method of claim 1, wherein in a case of not extending a length of MSG3, the determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a cause value corresponding to the access attempt comprises: determining, by the NAS stratum, a second access category corresponding to the access attempt, and assigning a second cause value corresponding to the second access category, the second access category being a newly established access category, and the second cause value being a cause value newly established based on the second access category; or determining, by the NAS stratum, a third access category corresponding to the access attempt, and assigning a third cause value corresponding to the third access category, the third access category being an existing access category, and the third cause value being an existing cause value corresponding to the third access category [par 0235, 0236, The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet. The UE AS- UP may decide the access category of the new data packet. The access category determination may be based on the QoS flow, or the bearer or the logical channel the new data packet is mapped to. For example, the UE AS-UP may determine the access category from the access categories the UE is configured with using the QoS Flow ID or the QCI associated with the new data packet ].

5. Adjakle illustrates a method for access control barring, comprising: obtaining, by an access stratum (AS), an access attempt triggered by the AS [par 0172, Before the UE transmits access category information to the UE entity that performs access barring check, the UE may verify that the access category is still valid (e.g., the access category meets the validity criteria). For example, if access barring check is performed by the UE Access Stratum (AS) and the UE Non Access Stratum (NAS) or
entity within that the layer is configured with access category information|; and determining, by the AS stratum, an access category corresponding to the access attempt and a cause value corresponding to the access attempt [par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3), the determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a cause value corresponding to the access attempt comprises: determining, by the NAS stratum, a first access category corresponding to the access attempt, and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category.
 	In an analogous art Lindheimer show wherein in a case of extending a length of message 3 (MSG3) [par 0096, In addition, the system information may also include details on what format that should be used for msg3, in particular an explicit or implicit indication of what code-length to use for access category], the determining, by the NAS stratum, an access category corresponding to the access attempt [par 0097,  the UE determines, based on the event and on rules for determining access category, for example as received over NAS, according to FIG. 2 above. If no rules are available, the UE may map the event according to standardized rules and to standardized access categories], and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category [par 0102, 0122,  if information that indicates expected RRC Connection Request, Resume Request, or other equivalent msg3 format (for example related to how many bits that should be used for access category signaling in msg3), the UE will format msg3 according to this indication. If msg2 includes information that indicates that signaling access category in msg3 should be done with, e.g., 5 bits, the UE will format the information field/codeword for access category to be 5 bits. Other values may be used as appropriate. Part 1 is used for pre-defined or standardized access categories. The value of N may, for example, be influenced by how many values are defined for standardized access categories (a value which is typically fixed). For instance, if there are 8 defined values for standardized access categories, 3 bits would be needed for N. With 64 defined values, 6 bits would be needed for N].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.

7. Adjakple and Lindheimer disclose the method of claim 5, Adjakple fail to show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
 	In an analogous art Lindheimer show wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt [par 0117, 0118, According to particular embodiments, the system information may include an explicit indication of a number of bits to be reserved. According to alternative embodiments, the system information may include an implicit indication of the number of bits to be reserved. Either way, the indication may provide for the bits to be divided into at least two parts (e.g., M bits+N bits).  According to particular embodiments, the first part of the access category information element may comprise N bits and the second part may comprise M bits, where M and N are integers. . For example, if a particular event or category (e.g., “Public Emergency calls (text/data/sms/mms/voice)”) is predefined or standardized to always be mapped to access category ID number 4, it will not matter if the information element/codeword for access category is 3 bits long or 7 bits long (or any other value)this access category would always be coded to be ID number 4].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.

8. Adjakple and Lindheimer disclose the method of claim 5, wherein the first access category is an existing established access category or a newly established access category [Adjakple par 0168, For example, the 5G specification may define a range of access categories and potentially access category identifiers. One part of the
access category identifiers, the corresponding access category and the details of their use and attributes may be specified, while the second set of access categories that forms the other part of the specified access category range may be left to implementation or deployment specific scenarios in terms of how their meaning and how they are used}.


9. Adjakple and Lindheimer teaches the method of claim 5, wherein in a case of not extending a length of MSG38, the determining, by the AS stratum, an access category corresponding to the access attempt and a cause value corresponding to the access attempt comprises: determining, by the AS stratum, a second access category corresponding to the access attempt, and determining a second cause value corresponding to the second access category, the second access category being a newly established access category, and the second cause value being a cause value newly established based on the second access category|[ Adjakple,par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].

10. Adjakple and Lindheimer reveals the method of claim 8, wherein the newly established access category is implemented via following manners: newly establishing the access category among operator-defined access categories; or newly establishing the access category among standardized access categories [Adjakple, par 0192, In other words, the possible combinations of access category attributes may be divided into two subgroups, where one group is specified in the standards as default combinations with the associated default access category values, while the configuration of the second group of combination of access category attributes and the associated access category values is left to deployment specific configuration by the network operators. These second group may be referred to herein as operator defined access categories. Operator defined access categories may be represented by a bitmap or by an enumeration structure].

13. Adjakple reveals a device for access control barring, comprising: a processor, a memory, configured to store instructions executable by the processor [par 0110, The processor 91 may be a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, Application Specific Integrated Circuits (ASICs), Field Programmable Gate Array (FPGAs) circuits, any other type of integrated circuit (IC), a state machine, and the like. The processor 91 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the computing system 90 to operate in a communications network], and a transmission device, configured to receive or send data, wherein the processor is configured to: control the transmission device to obtain, via an access stratum (AS) [par 0172, Before the UE transmits access category information to the UE entity that performs access barring check, the UE may verify that the access category is still valid (e.g., the access category meets the validity criteria). For example, if access barring check is performed by the UE Access Stratum (AS) and the UE Non Access Stratum (NAS) or entity within that the layer is configured with access category information|;, an access attempt triggered by the AS; and determine an access category corresponding to the access attempt and a cause value corresponding to the access attempt [par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QoS Flow, bearer or logical channel].
 	Adjakple fail to show wherein in a case of extending a length of message 3 (MSG3), the determining, by the NAS stratum, an access category corresponding to the access attempt, and assigning a cause value corresponding to the access attempt comprises: determining, by the NAS stratum, a first access category corresponding to the access attempt, and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category.
 	In an analogous art Lindheimer show wherein in a case of extending a length of message 3 (MSG3) [par 0096, In addition, the system information may also include details on what format that should be used for msg3, in particular an explicit or implicit indication of what code-length to use for access category], the determining, by the NAS stratum, an access category corresponding to the access attempt [par 0097,  the UE determines, based on the event and on rules for determining access category, for example as received over NAS, according to FIG. 2 above. If no rules are available, the UE may map the event according to standardized rules and to standardized access categories], and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category [par 0102, 0122,  if information that indicates expected RRC Connection Request, Resume Request, or other equivalent msg3 format (for example related to how many bits that should be used for access category signaling in msg3), the UE will format msg3 according to this indication. If msg2 includes information that indicates that signaling access category in msg3 should be done with, e.g., 5 bits, the UE will format the information field/codeword for access category to be 5 bits. Other values may be used as appropriate. Part 1 is used for pre-defined or standardized access categories. The value of N may, for example, be influenced by how many values are defined for standardized access categories (a value which is typically fixed). For instance, if there are 8 defined values for standardized access categories, 3 bits would be needed for N. With 64 defined values, 6 bits would be needed for N].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.


15. Adjakple and Lindheimer discloses the device of claim 13, Adjakple fail to show disclose wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt.
 	In an analogous art Lindheimer show disclose wherein the extending a length of MSG3 comprises: extending a length of a cause value field in the MSG3 to N bits, so as to store the cause value corresponding to the access attempt[par 0117, 0118, According to particular embodiments, the system information may include an explicit indication of a number of bits to be reserved. According to alternative embodiments, the system information may include an implicit indication of the number of bits to be reserved. Either way, the indication may provide for the bits to be divided into at least two parts (e.g., M bits+N bits).  According to particular embodiments, the first part of the access category information element may comprise N bits and the second part may comprise M bits, where M and N are integers. . For example, if a particular event or category (e.g., “Public Emergency calls (text/data/sms/mms/voice)”) is predefined or standardized to always be mapped to access category ID number 4, it will not matter if the information element/codeword for access category is 3 bits long or 7 bits long (or any other value)this access category would always be coded to be ID number 4].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because  provide the possibility to define any establishment cause by the network operator, forward the rules for establishment causes/access categories to UEs registered in the network, and then enforce prioritization of these establishment causes/access categories.


16. Adjakple and Lindheimer provide the device of claim 13, Adjakple fail to show wherein the first access category is an existing established access category or a newly established access category.
 	In an analogous art Lindheimer show wherein the first access category is an existing established access category or a newly established access category [par 0106, According to certain embodiments, if no such rules are available to the UE, the triggering event may be mapped to a pre-defined access category. This pre-defined access category may be stored by the UE and/or broadcast by the triggering node. In certain embodiments, the pre-defined access category may be defined by a standard setting organization (e.g., 3GPP)].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because the determination of step may be performed based on the triggering event and rules for mapping the triggering event to a particular access category.


17. Adakple and Lindheimer describe the device of claim 13, wherein in a case of not extending a length of MSG3, the processor is configured to: determine, via the AS stratum, a second access category corresponding to the access attempt and determine a second cause value corresponding to the second access category, where the second access category is a newly established access category, and the second cause value is a cause value newly established based on the second access category[par 0232, Methods and systems for performing access control for UEs in the RRC_INACTIVE and RRC_CONNECTED states are disclosed. The AS-UP may perform one or more of the following functions to support access control: access control status check, determination of access category, access barring check. Which AS-UP sublayer performs these functions may be dependent on the level of granularity at which access control is performed (e.g., QOS Flow, bearer or logical channel].


18. Adjakple and Lindheimer provide the device of claim 16, Adjakple fail to show wherein the newly established access category is implemented via following manners: newly establishing the access category among operator-defined access categories; or newly establishing the access category among standardized access categories.
 	In an analogous art Lindheimer show wherein the newly established access category is implemented via following manners: newly establishing the access category among operator-defined access categories; or newly establishing the access category among standardized access categories [par 0043, The new unified access category is proposed to hold all characteristics necessary to be able to differentiate between different access causes and in addition, the rules for how they are determined can be controlled by the network. This provides a flexible way to cater for future needs of differentiation also when evaluating suitable response to a msg3 from the UE].
 	By the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Adjakple and Lindheimer because to be able to differentiate between different access causes and in addition, the rules for how they are determined can be controlled by the network.


20. Adjakple and Lindheimer  disclose the device of claim 13, wherein in a case of not extending a length of MSG8, the determination unit is configured to determine, via the AS stratum, a third access category corresponding to the access attempt and determine a third cause value corresponding to the third access category, where the third access category is an existing access category, and the third cause value is an existing cause value corresponding to the third access category [par 0235, 0236, The UE NAS-UP may determine the access category for the new data packet. For example, the UE NAS-UP may determine the access category from the access categories the UE is configured with using one or more of the attributes described herein, for example the QoS Flow ID, the QCI, the Application ID, SDF, the packet flow, etc., associated with the data packet. The UE AS-UP may decide the access category of the new data packet. The access category determination may be based on the QoS flow, or the bearer or the logical channel the new data packet is mapped to. For example, the UE AS-UP may determine the access category from the access categories the UE is configured with using the QoS Flow ID or the QCI associated with the new data packet].



4.	 Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (U.S. Pub No. 2020/0221369 A1) in view of Lindheimer et al. (U.S. Pub No. 2020/0187092 A1)in further view of Intel “5G access control mechanism in Idle and Inactive”

11. Adakple and Lindheimer describe the method of claim 10, Adakple fail to show wherein the operator- defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31.
 	In an analogous art Intel show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31 [page 1 introduction]
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple and Intel because provides a criteria for access control are associated with access categories.


19. Adakple and Lindheimer the device of claim 18, Adjakple and Lindheimer  fail to show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31.
 	In an analogous art Intel show wherein the operator-defined access categories comprise access category 32 to access category 63; and the standardized access categories comprise access category 8 to access category 31 [page 1 introduction]
 	Before the effective filing date it would have been obvious to one of the ordinary skill in the art to combine the teachings of Adjakple, Lindheimer, and Intel because provides a criteria for access control are associated with access categories.


Response to Arguments

Therefore, Adjakple merely discloses that, after determining the access category associated with the access attempt, the NAS sends the NAS message and the indication for indicating the determined access category, but fails to disclose that the NAS assigns the first cause value corresponding to the first access category, as recited in amended claim 1. Additionally, as mentioned above, the NAS message (defined as various request signaling) in Adjakple is actually different from the first cause value corresponding to the first access category in amended claim 1, which is the newly established cause value based on the first access category.
Accordingly, Adjakple does not disclose or indicate anything about the aforementioned elements of claim 1, i.e., “determining, by the NAS stratum, a first access category corresponding to the access attempt, and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category”.

The applicant arguments are moot in view of newly rejected claims. Analogous art Lindheimer shows “determining, by the NAS stratum, a first access category corresponding to the access attempt, and assigning a first cause value corresponding to the first access category, the first cause value being a newly established cause value based on the first access category.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468